OPINION
PER CURIAM.
This case came before the court for oral argument May 4, 1989, pursuant to an order that had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that this case is distinguishable from Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952), since in the case at bar the trial justice specifically found that the officers’ actions were motivated by fear for defendant's safety as well as the loss of evidence. In light of this finding, the trial justice’s further concluding that the motives were proper and the conduct reasonable in the circumstances is not clearly wrong. Consequently on this record there was no denial of due process.
In the absence of a denial of due process, our holding in State v. Spratt, 120 R.I. 192, 386 A.2d 1094 (1978), would clearly make the admission of the evidence obtained from the defendant proper.
For the reasons stated, the appeal of the defendant is denied and dismissed. The judgment of the Superior Court that the defendant had violated the terms and conditions of his probation is affirmed. The papers in the case may be remanded to the Superior Court.